DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered. 

Response to Amendment

The Amendment filed 05/04/2022 responsive to the Office action filed 01/06/2022 has been entered. Claims 1, 2 and 10-12 have been amended. Claims 1-20 are pending in this application.

Response to Arguments

Applicant’s arguments, see Amendments pages 8-11 filed 05/04/2022, with respect to the rejection of claims 1 and 11 under 103 have been fully considered. Due to the amendment, the rejection has been withdrawn. Upon further consideration, a new ground(s) of rejection is made in view of Ding (US 2015/0137423) in view of Terai et al. (US 3,559,980), Mark et al. (US 9,126,365) and Burhop et al. (US 2015/0360421) (All of record).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (US 2015/0137423) in view of Terai et al. (US 3,559,980), Mark et al. (US 9,126,365) and Burhop et al. (US 2015/0360421) (All of record).

With respect to claims 1 and 3, Ding teaches a three-dimensional printing method comprising: 
fabricating a consumable scaffold that comprises: 
(i) a base sheet (“a base 100”) that comprises an obverse side and a reverse side, and 
(ii) a first pillar that is cantilevered from the obverse side of the base sheet, wherein the first pillar comprises a proximal end at the obverse side of the base sheet and a distal end, and (iii) a second pillar that is cantilevered from the obverse side of the base sheet, wherein the second pillar comprises a proximal end at the obverse side of the base sheet and a distal end (“At least one supporting member is selected from the model library and disposed onto the base.”, Pa [0010]; “the at least one supporting member is a pillar”, Pa [0014] and Fig. 2) and 
printing the three-dimensional object over the base and the supporting members, especially supporting at least one overhanging portion of the 3D object by the supporting members (Pa [0010]). 

Ding does not specifically teach (a) trimming the distal end of the first pillar and the distal end of the second pillar by different amounts with respect to each other, resulting in a trimmed distal end of the first pillar and a trimmed distal end of the second pillar, respectively; (b) heating the trimmed distal end of the first pillar and a first part of a filament, resulting in a heated distal end of the first pillar and a heated first part of the filament, and wherein the filament is a fiber-reinforced thermoplastic filament; pressing together the heated distal end of the first pillar and the heated first part of the filament, resulting in a fusing of the first part of the filament to the trimmed distal end of the first pillar; heating the trimmed distal end of the second pillar and a second part of the filament, resulting in a heated distal end of the second pillar and a heated second part of the filament; and pressing together the heated distal end of the second pillar and the heated second part of the filament, resulting in a fusing of the second part of the filament to the trimmed distal end of the second pillar; and (c) a first pillar and a second pillar that are not touching any other pillars of the consumable scaffold, wherein the trimmed distal ends of the first and second pillars are separated from each other by a first space, and wherein the filament, when fused to the trimmed distal ends of the first and second pillars, spans the first space.
As to (a), Ding further teaches that when there is no supporting member in the model library which completely fits the interface contour and the height of the overhanging portion 210, the supporting member P1 with length smaller than but close to L2 condition will be searched and a wastage portion is printed over the supporting member which is smaller than the height of the overhanging portion to form complete supporting structure (Pa [0016] and Pa [0037]).
Terai relates to a plurality of spaced jigs for supporting a build-up structure (Co 1 li 5-7) and Terai describes that a number of flatheaded pins are prepared by cutting the same to a predetermined length and are provided with a suitable inclination at the upper end thereof corresponding to the desired position of the localized area of the supported plates in the conventional method/apparatus (Co 1 li 15-18 and Figs. 1A, 1A’).
It would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify Ding with the teachings of Terai and replace Ding’s method of printing a wastage portion over the short supporting member to Terai’s cutting method such that the one would search supporting members with length longer than but close to the height of the overhanging portion and cut the supporting members to a predetermined length for the purpose of forming the complete support structure. It has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
As to (b), Ding teaches that the three-dimensional object 200 is three-dimensionally printed out on the base 100 and over the supporting member P1 (Pa [0035]).
In the same field of endeavor, three dimensional printing method, Mark teaches that a 3D printer uses a rigid, low-friction, and substantially void free continuous core/fiber reinforced filament including a continuous multistrand core material with multiple continuous strands that are preimpregnated with a thermoplastic resin, to form a three dimensional structure with improved strength (Co 8 li 5-6, 20-29 and Co 10 li 50-66). Mark further teaches that the continuous core reinforced filament 2 is fed through a heated deposition head and heated to a preselected deposition temperature, greater than the melting temperature of the polymer, for bonding of the deposited material to the underlying layers (Co 11 li 65 – Co 12 li 10), and to improve the bond strength of freshly extruded fiber-rich filament to the underlying layer a stream of heated vapor is selectively applied to a small area adjacent to, and/or just ahead of, the deposition point of the freshly deposited filament (Co 53 li 40-44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify Ding with the teachings of Mark and incorporate Mark’s 3D printer to Ding’s method such that the one would use the continuous core/fiber reinforced thermoplastic filament as a building material for the purpose of obtaining a 3D object having the improved strength, and heat the underlying layers, i.e., in this modification, the trimmed distal ends of the pillars, and the filament in order to bond the deposited material to the pillars with the improved bonding strength. During boding, the trimmed distal ends of the pillars and the filament would be inherently pressed together to be bonded.
As to (c), Ding teaches that the number of the selected supporting member P1 is not limited and may be selected based on the best fitting conditions for one or more supporting members P1 according to the requirements (Pa [0032]), but does not explicitly teach that the supporting members are necessarily touched each other. Rather Ding teaches that Ding’s invention can save time and efficiently lower costs for three-dimensional printing (Pa [0035]).
In the same field of endeavor, support structures for additive manufacturing, Burhop teaches that each of the support structures 202 narrows to a point where it contacts original geometry 200 to allow them to be easily detatched and cause as little modification to the bottom surface of geometry 200 as possible (Pa [0032]), and the initial cone touches the surface of the part at the point to be supported, a cylinder is then projected from the base of the cone to the base or build plate of the printer, to maximize adhesion to the base, a second cone with its base coplanar with the extrusion and bed is created and “booleaned” with the column, and this second cone has a base radius that is larger than the radius of the cylinder, as illustrated by column support 410 (Pa [0049]). In Fig. 4, the column supports 410 are not touched with other the column supports 410.
It would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify the combination with the teachings of Burhop and incorporate the shape and arrangement of the column supports taught by Burhop into the method such that the one would provide the pillars having the shape and arrangement taught by Burhop, trim the distal ends of the pillar so as to narrows to a point where it contacts the overhanging portion of the 3D object in order to be easily detatched, cause as little modification to the bottom surface of overhanging portion as possible, and maximize adhesion to the base. In this modification, the filament, when fused to the trimmed distal ends of the first and second pillars, would inherently span the space between two pillars.

With respect to claim 2, Ding as applied to claim 1 above further teaches severing the trimmed distal end of the first pillar from the first part of the filament; and severing the trimmed distal end of the second pillar from the second part of the (“these supporting structures are removed from the three-dimensional object 200 to obtain the expected three-dimensional object 200.”, Pa [0029]; “the supporting member may be formed with materials having good binding ability and easy dismantling capability from the three-dimensional object.”, Pa [0033]).

With respect to claims 4 and 5, even if Burhop applied to the combination regarding the claim 1 above does not specifically teach that the first pillar is a cruciate pillar and the distal end of the first pillar is a frustum of a conic cruciate, or the first pillar is an I-beam pillar and the distal end of the first pillar is a frustum of a conic I-beam, Burhop further teaches that the column support 410 is shaped as a column of a cone, cylinder, and another cone; numerous columns of different shapes (Pa [0048]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of invention to trim the distal end of the pillar to use the pillar with any shaped top and any cross-sectional shape as a matter of change in shape. See MPEP 2144.04(IV)(B).

With respect to claims 6 and 7, Ding as applied to claim 1 above teaches the base sheet, but does not explicitly teach that the obverse side of the base sheet has a convex or concave cross-sectional contour.
Burhop teaches column supports supporting the solid model, and in one embodiment, the base 804 is convex, i.e. non-planar (Fig. 8A). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify Ding’s base sheet with the teachings of Burhop to have an obverse side with a non-planar cross-sectional contour as a matter of change in shape to achieve a suitable support structure based on the particular article being fabricated. See MPEP 2144.04(IV)(B).

With respect to claim 10, Ding as applied to claim 1 above further teaches that the consumable scaffold further comprises: (iv) a third pillar that is cantilevered from the obverse side of the base sheet, wherein the third pillar comprises a proximal end at the obverse side of the base sheet and a distal end (Fig. 2). Ding further teaches that the pillar with the length being equal to the height of the overhanging portion does not need to further trimming (Pa [0036]), and Fig. 2 shows that three pillars among the pillars being used are not co-linear for matching the contour of the overhanging portion of the 3D object. Furthermore, as taught by Mark, the distal end of the third pillar and a third part of a filament are heated to bond each other.

With respect to claims 11 and 13, Ding teaches a three-dimensional printing method comprising: 
fabricating a consumable scaffold that comprises: 
(i) a base sheet (“a base 100”) that comprises an obverse side and a reverse side, and 
(ii) a first pillar that is cantilevered from the obverse side of the base sheet, wherein the first pillar comprises a proximal end at the obverse side of the base sheet and a distal end, (iii) a second pillar that is cantilevered from the obverse side of the base sheet, wherein the second pillar comprises a proximal end at the obverse side of the base sheet and a distal end, and (iv) a third pillar that is cantilevered from the obverse side of the base sheet, wherein the third pillar comprises a proximal end at the obverse side of the base sheet and a distal end (“At least one supporting member is selected from the model library and disposed onto the base.”, Pa [0010]; “the at least one supporting member is a pillar”, Pa [0014] and Fig. 2) and 
printing the three-dimensional object over the base and the supporting members, especially supporting at least one overhanging portion of the 3D object by the supporting members (Pa [0010]). 

Ding does not specifically teach (a) trimming the distal end of the first pillar, the distal end of the second pillar, and the distal end of the third pillar by different amounts with respect to one another, resulting in a trimmed distal end of the first pillar, a trimmed distal end of the second pillar, and a trimmed distal end of the third pillar, respectively; (b) heating the trimmed distal end of the first pillar and a first part of a filament, resulting in a heated distal end of the first pillar and a heated first part of the filament, and wherein the filament is a fiber-reinforced thermoplastic filament; pressing together the heated distal end of the first pillar and the heated first part of the filament, resulting in a fusing of the first part of the filament to the trimmed distal end of the first pillar; heating the trimmed distal end of the second pillar and a second part of the filament, resulting in a heated distal end of the second pillar and a heated second part of the filament; and pressing together the heated distal end of the second pillar and the heated second part of the filament, resulting in a fusing of the second part of the filament to the trimmed distal end of the second pillar; heating the trimmed distal end of the third pillar and a third part of the filament, resulting in a heated distal end of the third pillar and a heated third part of the filament; pressing together the heated distal end of the third pillar and the heated third part of the filament, resulting in a fusing of the third part of the filament to the trimmed distal end of the third pillar; and (c) a first pillar, a second pillar and a third pillar that are not touching any other pillars of the consumable scaffold, wherein the trimmed distal ends of the first and second pillars are separated from each other by a first space, and wherein the filament, when fused to the trimmed distal ends of the first and second pillars, spans the first space; and wherein the trimmed distal ends of the second and third pillars are separated from each other by a second space, and wherein the filament, when fused to the trimmed distal ends of the second and third pillars, spans the second space.
As to (a), Ding further teaches that when there is no supporting member in the model library which completely fits the interface contour and the height of the overhanging portion 210, the supporting member P1 with length smaller than but close to L2 condition will be searched and a wastage portion is printed over the supporting member which is smaller than the height of the overhanging portion to form complete supporting structure (Pa [0016] and Pa [0037]).
Terai relates to a plurality of spaced jigs for supporting a build-up structure (Co 1 li 5-7) and Terai describes that a number of flatheaded pins are prepared by cutting the same to a predetermined length and are provided with a suitable inclination at the upper end thereof corresponding to the desired position of the localized area of the supported plates in the conventional method/apparatus (Co 1 li 15-18 and Figs. 1A, 1A’).
It would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify Ding with the teachings of Terai and replace Ding’s method of printing a wastage portion over the short supporting member to Terai’s cutting method such that the one would search supporting members with length longer than but close to the height of the overhanging portion and cut the supporting members to a predetermined length for the purpose of forming the complete support structure. It has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
As to (b), Ding teaches that the three-dimensional object 200 is three-dimensionally printed out on the base 100 and over the supporting member P1 (Pa [0035]).
In the same field of endeavor, three dimensional printing method, Mark teaches that a 3D printer uses a rigid, low-friction, and substantially void free continuous core/fiber reinforced filament including a continuous multistrand core material with multiple continuous strands that are preimpregnated with a thermoplastic resin, to form a three dimensional structure with improved strength (Co 8 li 5-6, 20-29 and Co 10 li 50-66). Mark further teaches that the continuous core reinforced filament 2 is fed through a heated deposition head and heated to a preselected deposition temperature for bonding of the deposited material to the underlying layers (Co 11 li 65 – Co 12 li 6), and to improve the bond strength of freshly extruded fiber-rich filament to the underlying layer a stream of heated vapor is selectively applied to a small area adjacent to, and/or just ahead of, the deposition point of the freshly deposited filament (Co 53 li 40-44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify Ding with the teachings of Mark and incorporate Mark’s 3D printer to Ding’s method such that the one would use the continuous core/fiber reinforced thermoplastic filament as a building material for the purpose of obtaining a 3D object having the improved strength, and heat the underlying layers, i.e., in this modification, the trimmed distal ends of the pillars, and the filament in order to bond the deposited material to the pillars with the improved bonding strength.
As to (c), Ding teaches that the number of the selected supporting member P1 is not limited and may be selected based on the best fitting conditions for one or more supporting members P1 according to the requirements (Pa [0032]), but does not explicitly teach that the supporting members are necessarily touched each other. Rather Ding teaches that Ding’s invention can save time and efficiently lower costs for three-dimensional printing (Pa [0035]).
In the same field of endeavor, support structures for additive manufacturing, Burhop teaches that each of the support structures 202 narrows to a point where it contacts original geometry 200 to allow them to be easily detatched and cause as little modification to the bottom surface of geometry 200 as possible (Pa [0032]), and the initial cone touches the surface of the part at the point to be supported, a cylinder is then projected from the base of the cone to the base or build plate of the printer, to maximize adhesion to the base, a second cone with its base coplanar with the extrusion and bed is created and “booleaned” with the column, and this second cone has a base radius that is larger than the radius of the cylinder, as illustrated by column support 410 (Pa [0049]). In Fig. 4, the column supports 410 are not touched with other the column supports 410.
It would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify the combination with the teachings of Burhop and incorporate the shape and arrangement of the column supports taught by Burhop into the method such that the one would provide the pillars having the shape and arrangement taught by Burhop, trim the distal ends of the pillar so as to narrows to a point where it contacts the overhanging portion of the 3D object in order to be easily detatched, cause as little modification to the bottom surface of overhanging portion as possible, and maximize adhesion to the base. In this modification, the filament, when fused to the trimmed distal ends of the first and second pillars, would inherently span the space between two pillars.

With respect to claim 12, Ding as applied to claim 11 above further teaches severing the trimmed distal end of the first pillar from the first part of the filament; severing the trimmed distal end of the second pillar from the second part of the filament; and severing the trimmed distal end of the third pillar from the third part of the filament (“these supporting structures are removed from the three-dimensional object 200 to obtain the expected three-dimensional object 200.”, Pa [0029]; “the supporting member may be formed with materials having good binding ability and easy dismantling capability from the three-dimensional object.”, Pa [0033]).

With respect to claims 14 and 15, even if Burhopas applied to the combination regarding the claim 11 above does not specifically teach that the first pillar is a cruciate pillar and the distal end of the first pillar is a frustum of a conic cruciate, or the first pillar is an I-beam pillar and the distal end of the first pillar is a frustum of a conic I-beam, Burhop further teaches that the column support 410 is shaped as a column of a cone, cylinder, and another cone; numerous columns of different shapes (Pa [0048]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of invention to trim the distal end of the pillar to use the pillar with any shaped top and any cross-sectional shape as a matter of change in shape. See MPEP 2144.04(IV)(B).

With respect to claims 16 and 17, Ding as applied to claim 11 above teaches the base sheet, but does not explicitly teach that the obverse side of the base sheet has a convex or concave cross-sectional contour.
Burhop teaches column supports supporting the solid model, and in one embodiment, the base 804 is convex, i.e. non-planar (Fig. 8A). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify Ding’s base sheet with the teachings of Burhop to have an obverse side with a non-planar cross-sectional contour as a matter of change in shape to achieve a suitable support structure based on the particular article being fabricated. See MPEP 2144.04(IV)(B).

With respect to claim 20, Ding as applied to claim 11 above further shows that three pillars among the pillars being used are not co-linear for matching the contour of the overhanging portion of the 3D object (Fig. 2). 

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (US 2015/0137423) in view of Terai et al. (US 3,559,980), Mark et al. (US 9,126,365) and Burhop et al. (US 2015/0360421) as applied to claims 1 and 11 above, and further in view of Batchelder et al. (US 5,968,561) and Otake (US 2016/0145455) (All of record).

With respect to claims 8-9 and 18-19, Ding as applied to claims 1 and 11 above further teaches that the materials of the supporting member P1 and the three-dimensional object 200 are the same, and it is beneficial for the binding of the overhanging portion 210 and the supporting member P1 when forming the three-dimensional object 200 (Pa [0033]), and Mark’s filament is made of thermoplastic material (Co 8 li 24), thus, one would have found it obvious to fabricate the consumable scaffold from molten thermoplastic for the purpose of binding to the 3D object.
Mark as applied in the combination teaches a build platen 16 (Co 12 li 16), but does not explicitly teach mechanically affixing the consumable scaffold to a build plate of a 3D printer, and wherein the build plate comprises a material that is phobic to the molten thermoplastic.
In the same field of endeavor, three-dimensional prototyping modeling, Batchelder teaches that layers of modeling material are deposited onto substrate 60, and substrate 60 is supported upon a vacuum platen 62 and held in place by vacuum forces (Co 3 li 6-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of invention to substitute the vacuum platen for Mark’s build platen for the purpose of holding the scaffold in place by vacuum forces.
Furthermore, in the same field of endeavor, three-dimensional shaping, Otake teaches that the surface of the stage 41 may be subjected to a surface treatment, using a material such as polytetrafluoroethylene, by doing this, for example, the adhesion of the constituent material to the stage 41 is more effectively prevented, or the durability of the stage 41 is made more excellent, and thus, the stable production of the shaped article can be achieved for a longer period of time (Pa [0308]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of invention to perform a surface treatment using polytetrafluoroethylene of the build plate in order to prevent the adhesion of the material for excellent durability of the build plate and the stable production of the shaped article.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUNJU KIM/Examiner, Art Unit 1742